 In the Matter of BLOOMFIELD MANUFACTURING COMPANY, A CORPORA-TION, AND SAMUEL BLOOMFIELD, HAROLD BLOOMFIELD AND DANIELBLOOMFIELD, DOING BUSINESS AS BLOOMFIELD MFG. CO., A PARTNERSHIPandMETAL POLISHERS, BUFFERS, PLATERS AND HELPERS INTERNA-TIONAL UNION, LOCAL #6, AFFILIATED WITH AMERICAN FEDERATIONOF LABORCase No. C-1437.-Decided March 29,1940Restaurant Equipment Manufacturing Industry-Employer:successor corpora-tion and prior partnership found so interrelated as to be jointly and severallyliable under Act for unfair labor practices ofboth-Interference, Restraint, andCoercion-Dtscrimznation:discharge of six of eight employees in appropriateunit after request by them for union recognition ; refusal to reinstate whilethey retained union membership ; discharge of one employee for union member-ship and for testifying under theAct-Reinstatement Ordered-Back Pay:awarded; from date discharged until date of offer of reinstatement; in case ofone employee, reinstated, from date of discharge until reinstatement-UnitAp-propriate for Collective Bargaining:metal polishers, buffers, platers and helpers,excluding all other employees ; not contested on dates of refusal to bargain ;functional, coherence,, experience in technical operations of their work, admittedsegregationfrom other employees, factors determinativeof-Representatives:proof of choice:membership cards and petition designating Union as bargainingagency subscribed by majority inunit-Collective Bargaining:refusal to recognizecommittee of union members or Union ; attempting to deal individually afterrefusal to deal with committee ; wholesale discharge of union members afterrequest by them to bargain ; remedial order : bargain, upon request ; order basedon majority on date of refusal to bargain, although unit increased subsequent torefusal to bargain and discriminatory discharges Union thereby presently repre-senting a minority : unfair labor practices of respondents cannot precludeUnion from opportunity to secure as members some of additional employees inunit.Mr. Jack G. Evans,for the Board.Landis and Landis,byMr. Alvin LandisandMr. Maxwell Landis,of Chicago, Ill., for the respondents.Mr. Charles White,of Chicago, Ill., for the Union.Mr. Stanley D. Metzger,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges, duly filed by Metal Polishers,Buffers, Platers, and Helpers International Union, Local #6, affiliated22 N. L. R. B., No. 10.83 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith American Federation of Labor, herein called the Union, the Na-tional Labor Relations Board, herein called the Board, by the RegionalDirector for the Thirteenth Region (Chicago, Illinois), issued its com-plaint dated May 26, 1939, against Bloomfield Manufacturing ' Com-pany, a corporation, Chicago, Illinois, and Samuel Bloomfield, HaroldBloomfield, and Daniel Bloomfield, doing business as Bloomfield Mfg.Co., a partnership, Chicago, Illinois, sometimes herein called, respec-tively, the respondent corporation and the respondent partnership,and collectively called the respondents, alleging that the respondentshad engaged in and were engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (3), and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint and notice of thehearing thereon were duly served on the respondents and the Union.The complaint alleged in substance (1) that on March 6, 1939,and at all times thereafter, the Union represented a majority of therespondents' employees in an appropriate unit; (2) that on March 6and 7, 1939, and thereafter, the respondent partnership, and afterMay 3, 1939, the respondent corporation, refused to bargain collec-tively with the Union; (3) that on or about March 6, 1939, the re-spondent partnership discharged Carl McGath, John Nadelhoffer,Everett 'A. Manring,'Willard E. Hart, and Harry L. Lick, and thatsince said date the respondent partnership, and since May 3, 1939,the respondent corporation, have refused to reinstate them becausethey joined and assisted the Union and engaged in concerted' activitieswith other employees for the purposes of collective bargaining andother mutual aid or protection; (4) that by these and other acts therespondents interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed them by the Act; and (5) thatby reason of the unfair labor practices on or about March 6, 1939,certain employees went on strike on that day, and remained on strikeuntilMarch 18, 1939. ,On June 8, 1939, the, respondents filed their joint answer denyingthe allegations of the complaint with respect to the unfair laborpractices.Pursuant to notice, a hearing was held in Chicago, Illinois, on June19, 20, 21, and 22, 1939, before A. Bruce Hunt, the Trial Examinerduly designated by the Board.The Board and the respondents wererepresented by counsel, and the Union by a duly designated repre-sentative; all participated in the hearing.During the hearing, subse-quent to the filing of an amended charge, the complaint was amended,without objection, to include the name of Joseph Kropidlowski ashaving been discharged on or about March 6, 1939, because of his'Referred to in the complaint as "Archie"ivianring. BLOOMFIELDMANUFACTURING COMPANY85union membership and activity.The respondents waived further no-tice of the amendment and moved that its answer as filed stand as theanswer to the complaint as amended.The motion was granted.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made variousrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed:The rulings are herebyaffirmed.On September 15, 1939, the Union filed a third amended charge,and on September 20, 1939, Jack G. Evans, Attorney, ThirteenthRegion, duly filed a motion to reopen the hearing for the purposeof introducing said third amended charge and a proposed amendmentto the complaint, and to take further evidence in the proceeding.Copies of said motion were duly served upon the parties.On October10, 1939, pursuant to Article II, Section 30, of National Labor RelationsBoard Rules and Regulations-Series 2, George O. Pratt, Chief TrialExaminer, filed an order reopening the hearing, and ordering thethird amended charge and the proposed amendment to the complaintfiled.Copies of the order and the complaint as amended were dulyserved on all parties.The complaint, as amended, alleged in substance, in addition to theallegations set forth above, that the respondent corporation, on June27, 1939, discharged Louis K. Zdanowicz because he joined and assistedthe Union and engaged in concerted activities with other employeesfor the purposes of collective bargaining and other mutual aid or pro-tection, and because, on June 19, 1939, at the above-mentioned hearing,he gave testimony under the Act.On October 23, 1939, the respond-ents filed their answer denying the allegations of the complaint, asamended, with respect to the unfair labor practices, and allegingaffirmatively that Zdanowicz was discharged because he was incompe-tent, inefficient, and unsatisfactory.Pursuant to notice, a hearing was held in Chicago, Illinois, onNovember 13, 1939, before A. Bruce Hunt, the Trial Examiner dulydesignated by the Board.The Board and the respondents were rep-resented by counsel, and the Union by a duly designated representa-tive; all participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the course ofthe hearing the Trial Examiner made various rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.283033-41-vol. 22-7 86DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn November 29, 1939, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon all parties, in which hefound that the respondents had engaged in unfair labor practicessubstantially as alleged in the complaint, and in the complaint asamended.He recommended that the respondents cease and desistfrom engaging in such unfair labor practices; that, upon request, theybargain collectively with the Union; that they reinstate with backpay Carl McGath, John Nadelhoffer, Everett A. Manring, Willard E.Hart, Joseph Kropidlowski, and Louis K. Zdanowicz; and that theypay back wages to Harry L. Zick, who had already been reinstated.He further recommended that the complaint be dismissed in so far asit alleged that certain employees went on strike on March 6, 1939.OnJanuary 10, 1940, the respondents filed their exceptions to the Inter-mediate Report.Oral argument before the Board was waived by allparties.The Board has considered the exceptions to the IntermediateReport filed by the respondents and, except as followed herein, findsthem to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSBloomfield Manufacturing Company is an Illinois corporation hav-ing its main office and plant in Chicago, Illinois, where it is engagedin the business of manufacturing and jobbing hotel, restaurant,kitchen, and soda-fountain equipment. It received its corporatecharter on May 3,' 1939, having on that day assumed all the liabilitiesand succeeded to all the assets of Bloomfield Mfg. Co., a partnershipof Samuel Bloomfield, Harold Bloomfield, and Daniel Bloomfield.Samuel Bloomfield, Harold Bloomfield, and Daniel Bloomfield consti-tute the board of directors of the respondent corporation and own allits stock; they are, respectively, president and treasurer, vice president,and secretary of the corporation.The business operations, the plantand machinery, and the products of the respondent corporation are thesame as those of the respondent partnership which it succeeded.Bothare and were in the complete control of the Bloomfields.On the basisof the facts set forth above, we find that, for the purposes of the Act,the respondent corporation is a continuation of the respondent partner-ship, and that each must be held responsible for the unfair laborpractices, if any, of the other.The change in legal structure resultedin no material change in the employer-employee relationship.Thisrelationship is our chief consideration here, since it is all important in BLOOMFIELDMANUFACTURING COMPANY87effectuating the purposes and policies 'of the Act.2Under thesecircumstances, therefore, we find that the respondents are one andthe same legal entity in so far as the Act is concerned, and in anyevent are so interrelated as to be jointly and severally liable for theunfair labor practices of both.Approximately three-fourths of the respondent partnership's oper-ations consisted of the production of napkin dispensers, straw holders,potato cutters, sugar dispensers, egg slicers, counter set-ups, can open-ers, ice-cream dispensers, spoons and ladles, glass washers and glassdisplay cases, service trays, and other similar products.The remainderof the business of the respondent partnership was jobbing, which con-sisted of purchasing, assembling, and selling articles such as trays andglass jars.During 1938 the respondent partnership purchased rawmaterials valued at approximately $114,953, consisting principally ofsteel, brass, glass, die cast metal, and boxes, from points within theState of Illinois.During 1938 the sales of the respondent partnershipamounted to approximately $178,000.Approximately 75 per cent, byvalue, of the products sold were shipped to destinations outside theState of Illinois.The methods of shipment, quantities, sources, anddistribution of raw materials and finished products as described abovewith reference to the respondent partnership are applicable to theoperations of the respondent corporation since the latter's inceptionon May 3, 1939.Approximately 40 persons are presently employed by the respondentcorporation.IT.THE ORGANIZATION INVOLVEDMetal Polishers, Buffers, Platers and Helpers International Union,Local #6, affiliated with the American Federation of Labor, is a labororganization.It admits to membership metal polishers, buffers, plat-ers, and helpers employed by the respondents.III. THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively; the discriminatory discharges ofMarch 6, 19391.The appropriate unitThe complaint alleges, and the Union contends, that the metal pol-ishers, buffers, platers, and helpers employed by the respondents,excluding clerical, supervisory, and all other employees, constitute aunit appropriate for the purposes of collective bargaining.The re-spondents now contend that all the employees in the plant constitute2SeeMatter of Weinberger Banana Co,Inc, etat andUnited Dock and Fruit Workers'Union,18 N. L. R B., 786; ef. N.L. R. B. 1. Arthur L. Gotten, et at105 F (2d) 179(C C. A. 6, 1939),enf'gMatter of Arthur L. Cotten et at.andAmalgamated ClothingWorkers ofAmerica, 6N. L. R. B. 355. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDun appropriate unit, although they did not question the appropriate-ness of the unit claimed by the Union on March 6 and 7, 1939, thedates of the alleged refusal to bargain.The respondents' plant is located in a building approximately 250feet long by 100 feet wide, containinga mainfloor and a balcony 10feet wide and extending over the width of the building.The office,:stock, and shipping rooms are on the main floor, where various manu-facturing operations are performed.Chrome and nickel plating, pol-ishing, andbuffing, essential processesin the respondents' operations,take place on the balcony, which is partitioned into a plating room anda dressing room.Prior to 1939 these processes were performed for therespondent partnership by outside jobbers or platers.During theearly part of 1939 the respondent partnership decided to performthese operations itself and for such purpose installed the necessarymachinery on the balcony.William Neul 3 was hired as a plater andsupervisor, and he in turn hired six polishers and buffers and twoplater's helpers in the latter part of February 1939.No other em-ployees work on the balcony; these eight employees, exclusive of Neul,are alleged in the complaint to constitute an appropriate unit.The employees on the balcony, including the helpers,4 work in closeassociation with each other.Although the respondents denied thatthere are departments within the plant, Samuel Bloomfield, presidentof the respondent corporation, referred to the balcony employees asthe "polishing department," and Daniel Bloomfield quoted the formeras having termed it the "plating department." 5All the employeestherein are under the supervision of Neul, who supervises no otheremployees.Clearly, the respondents regard the balcony employees asa separate department; so do the employees.Metal is polished for various purposes at the respondents' plant.The polishers on the balcony polish the metal to obtain a surface suit-able for commercial sale, to remove scale and imperfections, and toobtain a smooth and sanitary surface; it is polished and plated by themto obtain a rustproofsurface, andis buffed to obtain added luster. Inaddition to the nine employees above mentioned, the respondent part-nership employed on March 6,1939, 28 persons,10 of whom were listedas being "polishers" in addition to their other appellations.Theseemployees work on themain floor.The respondents contend that the3Referredto in the record as "both "Neul" and "Noel "4The two helpers are hourlypaid,earning 25 and 33 cents an hour respectively.However,they workin close associationwith thepolishers,buffers,and platers.SeeMatter of ReinbrandtLamp CorporationandMetalPolishers,Buffers, Platersand HelpersInternationalUnion, Local No 6,Chicago, Illtnozs,affiliated with the American Federatsonof Labor,13 N L R B 945, where it aaas held thatpolishers,buffers, platers,and helpersby "function and association..belong together "5 The respondents'assertion that thereare no departmentswithin theplant is furtherdisproved by Trial Examiner Exhibit No 1, a list of employees and theirduties preparedby the respondents,which shows that Joseph F. Haasis "Head ofTool & Die Department." BLOOMFIELDMANUFACTURING COMPANY89work of these employees is similar to that done by the balcony polishers,and that, therefore, the appropriate unit should be the entire plant.The record does not support the respondents' contention.The so-called"polishers" on the main floor perform principally, by hand, an opera-tion calculated merely to remove grease and dirt from articles, pre-paratory to final shipment.Many of these articles have already beenpolished by the employees on the balcony.One employee engaged inthis work testified that "an ambitious housewife" could do her work.These "polishers" were originally instructed in their duties by HaroldBloomfield who designed the equipment necessary for that work, butwho testified "I don't claim to be a polisher."The balcony polishersare paid piece-work rates, are experienced workmen, and are skilledin the operation of the technical machinery necessary for the per-formance of their work. In contrast, the employees engaged in polish-ing on the floor are paid by the hour, are inexperienced, and arerequired to perform many other operations in addition to "polishing."They are not eligible for membership in the Union. Their earningsare approximately 25 cents to 35 cents an hour, whereas the balconypolishers earn approximately from 50 cents to 60 cents an hour.Therecord clearly shows that the polishers on the balcony are engaged inmore technical and skilled operations than the "polishers" on thefloor .6The Union contends that Neul should be excluded from the unit asa supervisory employee.Neul had authority to hire employees andpower to recommend discharges.He assigned work, supervised it, andsigned work sheets as "foreman."Neul earned $50 a week, consider-ably more than the men under him.We shall exclude Neul from theunit as a supervisory employee.We find that the metal polishers, buffers, platers, and helpers of therespondents, excluding clerical, supervisory, and all other employees,constitute a unit appropriate for the purposes of collective bargaining,and that such a unit insures to those employees the full benefit of theirright to collective bargaining and otherwise effectuates the policiesof the Act.2.Representation by the Union of the majority in the appropriate unitOn March 6, 1939, the respondent partnership employed eight per-sons in the appropriate unit.Prior to that time, five of the polishers,all of whom were employed in the appropriate unit, had joined theUnion. In addition, a petition was presented to the respondent part-nership on March 6, signed by the five polishers, and one helper, JosephSeeMatter of Wadsworth Watch Case CompanyandMetal Polishers,Buffers, Platers,landHelpers InternationalUnion,4 N. L R. B. 487;Matter ofZenite Metal CorporationandUnitedAutomobileWorkers ofAmerica, LocalNo. 4142,5 N. L. R. B 509. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDKropidlowski, designating the Union as their collective bargainingagency.We find that on March 6, 1939, and at all times thereafter, theUnion was the duly designated representative of the majority of theemployees in the appropriate unit for the purposes of collective bar-gaining, and that pursuant to Section 9 (a) of the Act it was the ex-clusive representative of the employees in such unit for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of work.3.The refusal to bargain; the discriminatory discharges of March6, 1939At about 2 p. m. on March 6, 1939, John Nadelhoffer, Carl McGath,and Everett A. Manring, polishers, presented a petition to WilliamNeul, foreman, signed by themselves and by three other employees inthe polishing department.7The petition stated that the three above-named employees were "to represent us as a committee in all negotia-tions pertaining to hours, wages, and all other conditions of employ-ment," and that if the committee "cannot reach a satisfactorysettlement with the Company, the business agent of the Local Union,or an international representative is authorized to act."The petitionwas on union stationery, and Nadelhoffer, in presenting it to Neul,said that he had a "telegram" or "message for you." There is a con-flict in the evidence as to the ensuing events.According to the unionwitnesses, Neul opened the envelope, read the petition, and said, "Well,I'm afraid you're out, boys."Neul testified that he did not openthe envelope, but, having been "tipped off" as to its contents both bythe name of the Union on the envelope and his awareness of plantaffairs, said, "If this is what I think it is I'll have to talk to the boss."He denied having told the employees that he was "afraid you're out."Neul left the balcony and took the petition to Harold Bloomfield.He testified that, upon giving the petition to Harold, he said, "Harold,it looks like we have a little trouble up there, because the boys arequitting."The record casts serious doubt on Neul's version of hisstatement to the employees and to Harold Bloomfield. On cross-exami-nation he testified as follows :Q.Mr. Nuel, when a man stops working for a moment or two,you do not generally say he is "quitting work," do you?A. No; absolutely not.Q. Tell me what you mean by the word "quitting."A.Well, you know as well as I know that when something istaking place in a shop you get to hear of it in an indirect way.TWillaid E. Hart and Harry L. Zick, polishers,and Joseph Kropidlo«ski, helper. BLOOMFIELD MANUFACTURING COMPANY91There is conversations that take place amongst the men, and thatthere is always somebody listening in. I didn't happen to be thatone, although I was told about it.Q. Do you mean that before this enyelope was handed to you,Mr. Neul, you knew the men were going to quit .. .A. I didn't know when.Q.When you told Harold that the boys were quitting did youmean that they were going to get better jobs and leave the plant?A. That's right.Q.Why did you think that?A.When you turn around and see a group of fellows notworking and they come up and hand you something, why, it don'tlook so good.Remarks had been made by a couple of the boysfor a few days there that they could go out and get other jobs for90 cents an hour.Q. Had they told you that?A. No, sir.Q. You testified you understood they were going to quit ifthey did not get a raise ; and you testified also that you thoughtthat they had quit.A. I testified that they quit, or that they said that they weregoing to quit.In view of the consistent and corroborated nature of the testimonyof Maliring, McGath, and Hart, and the confused and evasive testi-mony of Neul, as well as the findings of the Trial Examiner based onthis conflicting testimony, we find that Neul, after ascertaining thenature of the petition presented by the committee, told the committeethat he was afraid they were "out."Harold Bloomfield testified that he read the petition which Neulgave him.Neul testified, first, that Harold did not open the envelope,and, second, that he could not say whether or not Harold opened theenvelope to read the petition.At conferences at the Regional Officeon March 17 and 18 Harold Bloomfield denied having read the petition.This discrepancy affects seriously the credibility of his story as tosubsequent events.After receiving the petition, Harold Bloomfield and Neul went tothe balcony.What occurred thereafter is in sharp dispute.Neuland Harold testified that the five polishers who had signed the peti-tion had ceased work at the time it was handed to Neul and that,because of the importance of this department, they came to persuadethe polishers to return to work.They entered the polishing room andcontinued through it into the plating room, where Harold talked to 92DECISIONSOF NATIONALLABOR RELATIONS BOARDKropidlowski, a helper.Harold testified on direct examination thatthe five polishers were not working when he passed through the room.He testified that he went directly to Kropidlowski without stopping,because Kropidlowski had requested a wage increase that morning.The four polishers," however, testified that they were at work whenHarold and Neul passed through the polishing room, and continuedat work until told by Harold and Neul to cease working; on cross-examination Harold admitted that they "might" have been working.No explanation was offered as to why Harold and Neul, having cometo the balcony because of the "trouble" caused by the "quitting" ofthe polishers, should have passed through the polishing room in orderto talk to Kropidlowski about a requested raise.Harold's testimonyin this regard is illuminating :Q.Why did you go direct to Joe?Why didn't you stop andtalk to the men who weren't working?A.Well, Bill [Neul] had told me Joe [Kropidlowski] wasinterested in getting more money.Q. But your primary purpose was getting the men back towork, isn't that right?A. Yes, sir.Q. And Joe was working?A. Yes.Q. And the other five men weren't working?A. That's right, yes.Q. But you went to talk to Joe first?A. I can't explain why I reacted that way; it is just one ofthose things. I went back to talk to Joe first.We credit the testimony of the polishers, as did the Trial Examiner,and find that the polishers were working when Harold Bloomfieldpassed through the polishing department to talk to Kropidlowski.Harold testified that, although he had read the petition he did not"understand" it and did not know that Kropidlowski had signed it; hespoke to Kropidlowski for about 15 minutes.According to Harold,he asked Kropidlowski if he was "happy here," and upon receivingan affirmative reply, the conversation terminated by Harold saying"that is what I wanted to know." No question of wages was discussed,according to Harold's version of the conversation, even though hegave that as the reason for the conversation.This is not surprising,in view of Kropidlowski's testimony that he had not asked for a raiseon that day, but a week prior, and that the actual conversation wasas follows :8Nadelhoffer was not a witness,due to illnessAlso not called as witnesses by eitherparty were the polisher and the plater's helper who did not sign the petition. BLOOMFIELDMANUFACTURING COMPANY93Mr. [Harold]Bloomfield came up to me and asked me if-hesaid I had no reason at all to join the union because he neverheard of anybody joining a union in a plating department, andhe says he wouldn't have it; and he says if I do care to have myjob that I would either have to drop the fellows and go with him,stay and work with him .. ..: . he ...'asked me if I want to be with the boys, then,or elseI could go out,you see; that if I do he will give me notice tofinish my work.Then he told me if I am with him,if I care toI should come down tomorrow,or if I am not I am through,you see.Kropidlowski continued at work the remainder of the afternoonof March 6,but never thereafter returned.We find, as did the TrialExaminer, that the conversation between Harold Bloomfield andKropidlowski on March 6 occurred substantially as related by Kropid-lowski.Upon concluding the conversation with Kropidlowski,HaroldBloomfield and Neul returned to the polishing room.According toHarold, he asked the polishers,"What is wrong fellows?Why aren'tyou working?"and that the men replied."We want you to recognizethe Union."He testified that he offered to grant exclusive recognitionto the Union provided such recognition did not "mean a closed shop,"but that the employees refused to discuss the matter, whereupon, be-ing unable to persuade the five polishers to return to work, he wentto the office,brought Samuel Bloomfield, his father, to the balcony, butthat Samuel also was unable to persuade the employees to discuss thematter or to return to work.The respondents' story of the events on March 6, as testified to bythe three Bloomfields and Neul, is that they opposed a"closed shop,"that they thought recognition of the Union would "mean a closedshop," that they were willing to recognize the Union as exclusive bar-gaining representative of the employees in the appropriate unit, pro-vided such recognition did not entail a closed shop,but that the em-ployees refused to discuss the matter and enlighten the respondents asto the meaning of "recognition"and refused to return to work. Theyassert that the five polishers changed their clothes, and at about 4: 30p.m. came to the office and received their pay, voluntarily quittingtheir jobs.The employees'account of the events of the afternoon of March 6 isquite different.McGath testified that while Harold Bloomfield wastalking to Kropidlowski in the plating room, he "finished the particularjob" on whichhe was working and approached Neul, who was starid- 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDing in the doorway between the plating and polishing rooms.AsMcGath approached Neul, Harold joined Neul in the doorway.Mc-Gath asked Neul for another assignment, but Neul told him that, pur-suant to instructions from Harold Bloomfield, "My orders are as fastas the boys finish with their jobs they are through," and that McGathwas given no further work.McGath immediately told Manring andNadelhoffer that he had been discharged, adding "it looks like we wasall going to get it."Manring then approached Neul, was told the samething, and asked Harold Bloomfield the reason.Harold said thatManring was discharged "for joining the union." - According to theunion witnesses, Nadelhoffer, Hart, and Zick were discharged in thesame manner immediately thereafter.Contrary to the respondents'testimony, the polishers testified that they did not cease working untilordered to do so by Harold Bloomfield and Neul.They testified further that, while they were changing their clothespreparatory to leaving the plant, Harold entered the dressing roomand offered to discuss the matter of wages and endeavored to persuadethem to return to work.At about this time Samuel Bloomfield alsoappeared on the balcony and offered to discuss wages and urged themen to return to work.The polishers, however, informed the Bloom-fields that they were not requesting an increase in wages at that time,but were simply asking for recognition of the Union as the exclusiverepresentative of the employees in the appropriate unit for the pur-poses of collective bargaining, and would not return to work unlesstheir demand was met.Hart testified that both Samuel and HaroldBloomfield asked the meaning of "union recognition" and that :They were told that we were asking that the committee we hadappointed be allowed to bargain for polishers and buffers; andin case that they could not reach an agreement with that com-mittee, that ... [the Union] be allowed to bargain for us.According to the polishers, both Samuel and Harold Bloomfieldstated that they would not recognize the Union, but wanted the mento return to work.Manring testified that Harold Bloomfield said,"I won't agree to bargain with any committee, and I will not recognizeno union.But I will deal individually ... If you want to leaveyour union cards outside of the shop . . . I will put you back to work."McGath testified that he told the Bloomfields at that time that "in theevent we went back to work without recognition of our demands wehad no reason to suppose we would not be let out one by one on somepretext or another."Harold Bloomfield himself corroborated Mc-Gath's testimony in testifying that ". . . one of the boys spoke upand said, `Why, we can't go back to work, because if we do go backto work now eventually you are going to weed us out one by one, and BLOOMFIELD MANUFACTURING COMPANY95fire us.'I said . . . `I wouldn't weed any of you out."'McGathtestified further that he then stated that "we were just prolonging theargument and we weren't getting any place; that we had been firedand we so considered ourselves fired; that unless he recognized theUnion and the committee as the bargaining agent we would have tostand on that."The polishers proceeded to wash and dress.About 4 p. in. they went to the office to receive their pay checks.While waiting, McGath was called inside the office ' and spoke toSamuel, Harold, and Daniel Bloomfield.McGath testified :I was asked if I was happy about the whole thing. I said "No,"that I wasn't; and I wasn't.Then they made me a propositionthat I should come back to work the next morning and that Ishould bring a couple of other men with me. I was assured thatI would be able to make my money and -in case I got a jobthat wasn't right, a job that, I didn't think the price was right,where I could not make the wages I thought I should have, thatI should see Mr. Harold Bloomfield and he would adjust it. I toldhim I didn't know whether I would be able to get the kind of menthat they would want on that short notice.They said, "Do thebest you can and be here in the morning."McGath testified that he then left the office and told Manring, "I justhad a proposition made to me."McGath's testimony in this respectisuncontradicted.Samuel Bloomfield, admitting that he talked toMcGath, testified that his purpose was "to call them in one by one,talk to them one by one, to find out if each one would want to comeback to work," and that, "I think I spoke to more than one."Apartfrom this equivocal statement of Samuel Bloomfield, no evidence ap-pears that he spoke in the same vein to any of the other polishers.The polishers left the plant and informed Charles White, businessagent of the Union, of the occurrences of the day.At about 1: 30p. in. of the following day, March 7, White, William Kaufman, inter-national vice president and organizer of the Union, Nadelhoffer,McGath, and Manring called at the plant and asked Harold Bloom-field for reinstatement of the employees and recognition of the Union.They were told to return later by Harold, who testified that he "wasn'table to answer any of their questions."At about 5 p. in. the sameunion representatives returned to the plant and conferred for about3 hours with Samuel, Harold, and Daniel Bloomfield.During the conference the Union submitted a proposed contract tothe Bloomfields, providing,inter alia,that only union members wouldbe employed regularly by the respondent partnership, that certain6 ricGath testified he was called in by a person mentioned at the hearing whose namehe did not know, a "friend of the family."The man referred to, in all probability, wasAzarow, who used space in the factory for the development of little motorcycles 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDrates of pay and hours of work would be established,and that arbi-tration would be resorted to in the event of disputes between theparties.Union witnesses testified that they requested immediatereinstatement of the five polishers 1e and recognition of the Union,but that they did not urge immediate consideration of the proposedcontract.According to White, whose testimony is corroborated byManring, McGath,and Kaufman,the Bloomfields refused to recog-nize the Union,offered to reinstate the polishers only on conditionthat they drop their union affiliation,refused to"sign any agree-ment," and sought constantly to interject the question of wages.Theunion representatives, with equal regularity, sought to bring the con-ference back to its purpose:the reinstatement of the polishers andrecognition of the Union.Both Samuel and Daniel Bloomfield con-firmed the testimony of the union representatives that the latteropposed discussion of wages and,working conditions during theconference.However, Samuel Bloomfield testified that the union representativesinsisted throughout the conference that he sign the proposed contract,to which he objected because of the closed-shop provision.He testifiedthat he was willing to reinstate the men and recognize the Union, butthat the conference terminated on his continued refusal to sign theproposed contract containing the onerous closed-shop provision.Harold Bloomfield's testimony regarding the conference of March 7 issomewhat different from that of Samuel, his father.For, whileSamuel testified that the Union insisted on the proposed contract,Harold stated that the union representatives were uncommunicative,refusing to discuss their aims.He testified,White and Kaufman were the spokesmen for the men.White saidto my dad,"Will you execute an agreement with the union?"My dad said,"What kind of an agreement?"And he wouldn'tsay.Sign up with the Union; and they continually asked us that.And every time, my dad said, "What do you mean by signing upwith the Union?"And finally White seemed to have gotten alittle irritated; he said, "We'll take it down to the Labor Board."Daniel Bloomfield testified that the union representatives stated that4, -we are here to sign an agreement and get the men back to work." Onthe other hand, White testified that when the proposed contract wasdiscussed :... Mr. [Samuel] Bloomfield raised the objection to the closedshop and the 90 cents an hour scale as provided for in this pro-lUKropidlowski's reinstatement was not requested at thisMarch 7 conference. BLOOMFIELD MANUFACTURING COMPANY97posed, agreement, [and] we informed him that was more or lessof an standard type of agreement, and if there were any clausesin there that did not meet with the approval of the company orthat they objected to, we would be perfectly willing to negotiate,these clauses one by one.White further testified that the conference terminated upon theBloomfields' suggestion that the Union "contact" counsel for therespondents.On the following day, March 8, White had a telephone conversationwith Maxwell Landis, counsel for the respondent partnership.Lan-dis toldWhite, "to quit pushing the company around," that therespondent partnership did not intend to recognize the Union, andthat the polishers had quit their jobs and were no longer employees..White informed Landis that if that was the final word he would haveto take the matter to the Board, whereupon he filed the originalt'charges in this case.On March 17 and 18, at further conferences held in the Board'sRegional Office, the Bloomfields refused to recognize the Union or to,reinstate the polishers as "union men."In a letter dated March 18 the Union again requested the reinstate-ment of the five polishers.The respondent partnership replied onMarch 24 that the "five men voluntarily left our employ . . . Afterall our attempts to persuade them to remain at their jobs had failed,,it became necessary for us to fill the positions formerly held by them,with others.Consequently, we do not have any positions availablefor these men at the present time.We will give full consideration toeyour application whenever any openings occur."Subsequently, inMay, the respondents employed more polishers but never gave "con-sideration" to the polishers here involved.4.Conclusions with respect to the discriminatory dischargesWe have found that, immediately after reading the petition pre-sented to him by the polishers, Harold Bloomfield approached Kro-pidlowski, whose name appeared on the petition, asked him if he was"with the others" so far as the Union was concerned, and informedhim that if such was the case he should not return to work.Kropid-lowski, relying on Harold Bloomfield's statement, never returned towork.We find that the respondent partnership, by informing Kro-pidlowski that he need not return to work if he was "with the others,"discharged him because of his activities in behalf of the Union.With respect to the alleged discriminatory - discharges of the fivepolishers, as we have discussed above, all five of the polishers weremembers of the Union.The respondents' contention that they left 98DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir jobs voluntarily on March 6 collapses under the weight of accu-mulated evidence to the contrary.We credit the union witnesses' testi-mony that these five polishers ceased work on March 6 only at thedirection of Neul and Harold Bloomfield, and that they were offeredreinstatement on March 7 only upon the condition that they revoketheir designations of the Union as their collective bargaining agency.This they refused to do.Manifestly, the conditional and discrimina-tory offer of reinstatement, if accepted, would have required the pol-ishers to forfeit a legal right. It was, therefore, not a valid offerof reinstatement, and the polishers, by spurning the offer, forfeitednone of their rights under the Act and remained in the status ofemployees.-Moreover, on March 18, 1939, the polishers applied tothe respondent partnership for employment, and although vacanciesarose in the polishing department subsequent to that time, they havebeen denied employment by both the respondent partnership and therespondent corporation.We find that the respondent partnership, and its successor andassign, the respondent corporation, by discharging Carl McGath,Everett A. Marring, Willard E. Hart, Harry L. Zick, John Nadel-hoffer, and Joseph Kropidlowski on March 6, 1939, and by their sub-sequent refusal to reinstate them, discriminated against said employeesin regard to their hire and tenure of employment because of their mem-bership in and activity in behalf of a labor organization, thereby dis-couraging membership in a labor organization.We also find that bysuch discrimination the respondent partnership and its successor andassign, the respondent corporation, interfered with, restrained, andcoerced, and are interfering with, restraining, and coercing their em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.The five polishers above named were paid on a piece-rate basis. Forthe week ending March 4,1939, McGath earned $19.89 for 321/2 workinghours; Nadelhoffer earned $15.96 for an undisclosed number of work-ing hours; Manring earned $24.78 for 441/2 working hours; Hart earned$22.32 for 441/2 working hours; and Zick earned $18.73 for 34 work-ing hours.McGath, unemployed at the time of the hearing, earnedapproximately $235 at temporary employment subsequent to his dis-charge and up to the time of the hearing in June.Nadelhoffer wasnot a witness, and his subsequent earnings, if any, are not disclosed.McGath earned $354.51 at temporary employment subsequent to hisdischarge and up to the time of the hearing in June.Hart earnedu See AlL R B v Carlisle LumberCo, 94 F (2d) 138(C C A. 9),cert denied 304U S 575,enf'gMatter of Carlisle Lumber CompanyandLumber d Sawmill Workers'Union,Local 2511,Onalaska.Washington,et at,2N L. R B 248.See alsoMatter ofAtlasMills, Inc.andTextile House Workers Union No.2269,United TextileWorkers ofAmerica,3 N. LR. B. 10, wherein the Boardheld thatto "condition employment uponthe abandonmentby theemployees of the rights guaranteed them by theAct isequivalentto dischargingthem outrightfor unionactivities "1 BLOOMFIELD MANUFACTURING COMPANY99approximately $251 at temporary employment subsequent to hisdischarge and up to the time of the hearing in June. Zick, who ob-tainedW. P. A. employment subsequent to,his discharge, was offeredreinstatement during the course of the hearing on June 20, 1939, suchreemployment to begin on June 26, 1939; Zick returned to his formerposition on June 26, 1939.Kropidlowski was earning 33 cents anhour for a 501/2-hour week at the time of his discharge. SubsequenttoMarch 6, he obtained temporary employment at $25 per week, atwhich he was working at the time of the hearing in June.The record discloses that Manring spent $28.40 in seeking andsecuring temporary employment subsequent to his discharge.Histransportation expense while thus employed was $2.50 per week ascompared to 50 cents per week while employed by the respondentpartnership.Hart spent $1.50 seeking and securing his temporaryemployment.His transportation expense while thus employed was$2.50 per week as compared with 92 cents per week while employedby the respondent partnership.5.Conclusions with respect to the refusal to bargainWe have found that on March 6 the polishers presented a petitionto the respondent partnership requesting recognition of their coin-mittee or the Union as their exclusive bargaining agent.They testi-fied that the Bloomfields refused to recognize the Union or the com-mittee, and informed them that they could continue to work onlyif they left their union cards outside the shop.The polishers deniedthat they were requesting a closed shop on March 6, or that the subjectwas mentioned.The polishers and their representatives testified thaton March 7 they again requested union recognition and reinstatementof the men but were denied both. The respondents assert that theywere willing to recognize the Union as the exclusive representativeof their employees on March 6 and 7, that they were unwilling to grantthe Union a closed shop and that they thought "union recognition"meant a "closed shop."The Bloomfields testified that the polishersrefused to enlighten them as to the meaning of recognition andrefused to return to work.The only notice of the Union's demands received by the-respond.:ents on March 6 was the petition. It contained nothing which couldlead to an inference that a closed shop was being requested.More-over, the polishers testified that nothing was said about a closed shopon the afternoon of March 6. This testimony was straightforwardand fully corroborated; the Trial Examiner, who observed the wit-nesses, gave it full credence and so do we.We find that the questionof a closed shop was not raised on March 6.This finding alone wouldwarrant the rejection of the respondents' contentions with respect to 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe events of March 6.Other evidence leads us inescapably to theconclusion that the respondents were at no time willing to recognizetheUnion or the committee as the exclusive representative of itsemployees in an appropriate unit, as required by the Act.We have found that immediately after receiving the petition forrecognition the respondent attempted to coerce Kropidlowski intoterminating his association with the Union, and, upon his refusal,discharged him.Thereafter, as we have seen, the respondent part-nership discharged the five other employees who petitioned for rec-ognition, solely because they requested such recognition.Such ac-tions on the part of the respondent partnership clearly belie itsasserted willingness to recognize the Union or the committee.Butthe respondent partnership did not stop with this.Later in theafternoon of March 6, Samuel Bloomfield "propositioned" McGathto return to work the next day with such men as McGath could pro-cure.That action was in disregard of his duty, as well as his assertedwillingness, to meet with the committee which had been selected bythe employees.Moreover, it corroboratedManring's testimony,which we credit, that Harold Bloomfield stated that the respondentpartnership was willing only to "deal individually" with the em-ployees.We have often held that such action violates Section 8 (5)of the Act.l2The testimony of the polishers and their representatives concerningthe events of March 6 and 7 is further substantiated by the differentstories offered by Harold and Samuel Bloomfield. Samuel testifiedthat on March 7 the union representatives insisted on the closed-shopcontract, whereas Harold testified that they refused to divulge,theirdesires.This latter assertion is in conflict with Harold's earliertestimony that he "could not answer the questions" of the union repre-sentatives earlier in the day when they asked for union recognitionand reinstatement of the polishers.Nor is Samuel's assertion thatthe Union insisted on acceptance of the proposed contract consistentwith Daniel or Harold's version of the events of March 7, since theystated that the Union veered away from specific consideration of anyterms of the agreement, but simply sought recognition and reinstate-ment.Furthermore, Samuel's version of the termination of the con-"SeeMatter of The Louisville Refining CompanyandInternational Association, OilField,GasWell andRefineryWorkersof America,4 N. L R.B. 844, enf'd as mod. N. L.R. B. v The Louisville Refining Company,102 F. (2d) 678(C C. A. 6),where the Boardsaid : "...the respondent.first rejected Stickel'soffer to bargain and then ap-proached its men, not through the Union,which was requesting further negotiations, butindividually,and apprised them of its will.we can think of no more direct method ofdestroying the possibility of collective bargaining than this complete disregard of the dulyselected representatives of the employees"See alsoMatter of Hopwood Retinning Com-pany, Inc, and Monarch Re tanning Company,Inc.,andMetal Polishers,Buffers, Platersand Helpers International Union,LocalNo8and Teamsters Union, LocalNo.584, 4 N. L.R B. 922,enf'd as modN. L R.B. v. Hopwood Retinning Company, Inc,and MonarchRetinning Company, Inc,98 F. (2d)97 (C. C. A. 2)A BLOOMFIELDMANUFACTURING COMPANY101ference is flatly contradicted by the fact that White did speak toLandis on March 8 pursuant to Samuel's suggestion.The uncom-promising refusal by Landis to reinstate the men or recognize theUnion on March 8, the reiteration of such refusal by the respondentpartnership at the Regional Office on March 17 and 18, and the refusalto reinstate announced in the respondent partnership's letter of March24 complete the picture, and effectively negative the whole tenor ofthe respondents' contentions with respect to the events of March 6,and 7.We credit fully the testimony of the polishers and their repre=sentatives as to the events of March 6 and 7, and reject the testimonyof the respondents.We have often held that the obligation of an employer to bargaincollectively under Section 8 (5) of the Act entails, as an essential-element thereof, the duty to recognize the representative chosen by amajority of the employees in the appropriate unit as exclusive bar-,gaining agency.13Upon the entire record we find that the respondent,partnership, on March 6, 1939, was requested to recognize the Unionas the exclusive representative of the employees in the appropriateunit for the purposes of cgllective bargaining, and, being under nomisapprehension as to the import of the Union's demand, refused toso recognize it.We further find that, on March 7, 1939, and there-after, the respondent partnership again refused to grant to the Unionthe recognition to which it was entitled, and seized upon the closed-shop provision of the proposed contract, each term of which theUnion was willing to negotiate, as an afterthought in order to createa semblance of justification for the refusal to recognize the Union.We find that the respondent partnership and its successor andassign, the respondent corporation, on March 6, 1939, and thereafter,refused to bargain collectively with the Union as the exclusive repre-sentative of their employees in an appropriate unit in respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment,' and that the respondent partnership and its successor and a&-sign, the respondent corporation, have thereby interfered with, re-strained, and coerced their employees in the exercise of the rightsguaranteed them in Section 7 of the Act.B. The discharge of Louis K. ZdanowiczLouis K. Zdanowicz joined the Union on March 24, 1939. OnApril 21, 1939, after telling Neul, in response to Neul's question, thatIsN. L. R. B v. The Griswold Manufacturing Co.,106 F (2d) 713 (C. C. A. 3), enf'gMatter of The Craswold Manufacturing CompanyandAmalgamated Association of Iron,Steel and Tin Workers of North America, Lodge No 1197,6 N. L. R. B 298;Matter ofMcNeely & Price CompanyandNational Leather Workers Association Local No.30, of theC. 10, 6 N. L. R B 800, enf'd as mod., NL. R. B. v McNeely & Price Co,106 F. (2d)878 (C. C. A. 3).253033-41-N of 22--8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe was not a member of the Union, he was employed by the respond-ent partnership as a polisher and buffer in the polishing department.During the first part of the following June he quit for several days.On June 14 he resumed work for the respondent corporation. OnJune 19 he testified at the first hearing in this case that, at the timeof his initial employment, Neul had inquired regarding his member-ship in the Union; he also testified in support of the allegations in thecomplaint respecting the appropriate unit.On June 27 he wasdischarged.On June 19 Zdanowicz appeared at the first hearing in this proceed-ing in response to a subpena which had been served by mail at his resi-dence that morning while he was at work. Zdanowicz's wife, uponreceipt of the subpena, telephoned the respondents' plant and requestedthat Zdanowicz be told to return to his residence, stating untruthfullythat she was ill.Thereupon Zdanowicz was excused from work, re-turned to his residence where he received the subpena, and went directlyto the hearing.During the course of his testimony in behalf of theBoard it was disclosed that he was a member of the Union.On the morning of June 27, when Zdanowicz reported for work, hewas called into the office by Harold Bloomfield.Samuel Bloomfield,Harold Bloomfield, and Azarow, who was engaged in developingmotorcycles in a portion of the plant, were present.Zdanowicz testi-fied that Harold Bloomfield gave him his wages, told him he was beingdischarged but assigned no reason therefor.He testified that SamuelBloomfield said nothing to him, but that Azarow talked continually.According to Zdanowicz Azarow chanted "his wife is sick, his wife issick," and "laughed at me, or joked about it, because I went to the postoffice in reference to this matter [the first hearing in this proceedingwhich was held in the Post Office building]." Zdanowicz denied thatthe respondents had ever criticized his work.-Harold Bloomfield did not testify regarding any remarks by Azarow,and Samuel Bloomfield said that he did not "hear" Azarow say any-thing.Azarow himself did not testify.Both Harold and SamuelBloomfield testified that they informed Zdanowicz that he was beingdischarged for inefficiency and incompetency.The respondents' ownrecords, however, show that Zdanowicz earned more money per hour onthe average than did Ceynow, a polisher who, so far as the recordshows, is still in the respondents' employ.The record further showsthat after his temporary quitting of work for a few days early in June,Zdanowicz, although allegedly incompetent, was put back to work onJune 14, almost 2 months after he was hired.We do not-credit therespondents' testimony that Zdanowicz was discharged because of in-competency.The Trial Examiner, who observed the witnesses, foundthat ". . . Samuel and Harold Bloomfield definitely were evasive and BLOOMFIELD MANUFACTURING COMPANY103unconvincing in their testimony" concerning this question.We affirmand adopt his finding.Harold further testified that Zdanowicz was frequently late to workand absent therefrom and that his discharge had been considered forsome time before June 27.According to Harold ". . . one period outof every week he [Zdanowicz] was absent from his work, one day, andhe would not report at the correct time for work; and on occasions hewas absent two days out of a week from work."However, on cross-examination Harold Bloomfield admitted that Zdanowicz had workedregularly except for one occasion when he quit temporarily for a fewdays and except for the day when he testified at the first hearing in thisproceeding.Moreover, it does not appear that the alleged absencesand latenesses were advanced by the respondent corporation on June 27as reasons for Zdanowicz's discharge.The belated appearance of these"reasons," independent of their unconvincing quality, serves only toincrease our skepticism as to their merit.We again affirm the TrialExaminer's finding, and do not credit the respondents' testimony thatZdanowicz was discharged because of latenesses and absences.We fully credit Zdanowicz's testimony that his work was never criti-cized by the respondents and that at the time of his discharge andin the presence of Samuel and Harold Bloomfield, Azarow "laughedat" him and taunted him because he testified in behalf of the Board inthismatter.Upon all the evidence we find that Louis K. Zdanowicz was dis-charged because of his membership in a labor organization and becausehe gave testimony under the Act, and that by his discharge the respond-ent corporation has discriminated in regard to his hire and tenure ofemployment, thereby discouraging membership in a labor organiza-tion, and that by such act the respondent corporation has interferedwith, restrained, and coerced, and is interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.Zdanowicz, unemployed at the time of the second hearing, earned$117.20 from May 1 to June 24, 1939, while employed by the respondentcorporation, and approximately $122 from his discharge until Novem-ber 13, 1939, at temporary employment.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents set forth in Section IIIabove, occurring in connection with the operations of the respondentsdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE REMEDYHaving found that the respondents have engaged in unfair laborpractices, we will order them to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct and to restore as nearly as possible the conditions which existedprior to the commission of the unfair labor practices.Having found that the respondents engaged in unfair labor practicesby discharging Carl McGath, Everett A. Manring, Willard E. Hart,John Nadelhoffer, Harry L. Zick, Joseph Kropidlowski, and Louis K.Zdanowicz, we will order the respondents to offer to each of the above-named persons, with the exception of Zick, who has already been re-instated, reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority and other rights and privilegesand to make each of them whole for any loss of pay he may have suf-fered by reason of his discharge by payments to him of a sum equal tothe amount which he normally would have earned as wages from thedate of his discharge to the date of the offer of reinstatement, less hisnet earnings 14 during said period.We shall order the respondentsto give back pay to Harry L. Zick for the period from March 6, 1939,until June 26, 1939, the date he was offered reinstatement.We have found that the respondents have refused to bargain col-lectively with the Union.This finding was based, in part, upon thefact that on March 6, and thereafter, the Union represented a ma-jority of the employees in the appropriate unit.The respondents'unfair labor practices in refusing to bargain with the Union, dis-charging the union members, and thereafter denying employment tothem cannot operate to change or nullify the bargaining representa-tives previously selected by the untrammeled will of the majority.Nor can this principle be subverted by the fact that, as of the June1939 hearing, the unit had increased in size from 8 to 16 employees.Upon reinstatement of the employees who were discharged becauseof their union membership and activities, the Union will represent7 of the 16 employees in the unit. If the respondents had not en-gaged in the aforesaid unfair labor practices it is highly likely that'4By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-\%here than for the respondents,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local 2.590, 8 NL R B.440Monies re-ceived forworkperformed upon Federal,State,county,municipal,or other work-reliefpiojects are not considered as earnings,but as provided below in the Order, shall bededucted from the sum due the employee,and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal,State,county, municipal,or other governmentor governments which supplied the funds for said work-relief projects.SeeRepublic SteelCorporationv.N. L. R B,107 F. (2d) 472(C. C A. 3),enf'g as mod,Matter of RepublicSteelCorporationandSteelWorkers Organizing Committee,9N. L. R B. 219. BLOOMFIELDMANUFACTURING COMPANY105the Union would presently represent a majority in the unit, especiallysince only two of the additional eight in the unit were needed tosecure a majority for the Union.15 In any event, it does not lie inthe mouth of the respondents to argue to the contrary, since theirown unlawful acts have prevented the Union from increasing its mem-bership from among the ranks of the new employees. To permit therespondents, by discharging union membersen masseand by refusingto bargain collectively with the Union, to preclude the Union fromthe very real probability of obtaining as inembers at least some ofthe newly hired employees would permit the respondents to evadetheir duty under Section 8 (5) of the Act by the simple expedientof violating other provisions of the Act. Such practice would makea "merry-go-round" of the Act '1_6 and subvert its policies. In orderto effectuate the policies of the Act, we must restore, as nearly aspossible, thestatus quobefore the unfair labor practices were com-mitted and secure to the employees their right to bargain throughrepresentatives they have selected with full freedom of choice.Wewill, therefore, base our order upon the majority obtaining upon thedate of the refusal to bargain 11 and require the respondents to bar-gain with the Union, upon request, in respect to rates of pay, wages,hours of employment, and other conditions of employment.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Metal Polishers, Buffers, Platers and Helpers InternationalUnion, Local #6, affiliated with the American Federation of Labor,is a labor organization, within the meaning of Section 2 (5) of theAct.2.The metal polishers, buffers, platers, and helpers, employed bythe respondents, excluding clerical, supervisory, and all other em-ployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.15Cf.Matter of Benjamin Fainblatt and Majorie FairblattetatandInteinationalLadies' Garment Workehs' Union, LocalNo1119,4 NL. R. B 596, where the unit had in-creased from59 to 200 employees, and where the refusal to bargain had occurred 2 yearspriorto the Board's Order.10InternationalAssociation,ofMachinists v. N. L R B ,311 U S. 72, enf'gMatter ofThe Serricl, CorporationandInternational Union, United Automobile Workers of America,Local No5 19, 8 N L R B 621.17Cf.Matter of Moltridp Steel Products CompanyandSteelWorkers Organizing Com-mittee,Lodge No 1202,19 N L R B 471;Matter of American Hair and Felt CompanyandTextileWorkersUnioaof America, Local99(C. 1.0.), 19 N. L. R. B. 202;MatterofWestern Felt Works, a corporation,andTextileWorkers Organizing Committee, WesternLocal.10 N. L R. B. 407; and many others to the sane effect. 106DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Metal Polishers, Buffers, Platers and Helpers InternationalUnion, Local #6, affiliated with the American Federation of Labor,was, on March 6, 1939, and at all times thereafter has been, the ex-clusive representative of all the employees in such unit for the pur-poses of collective bargaining, within the meaning of Section 9 (a)of the Act.4.By refusing to bargain collectively with Metal Polishers, Buff-ers,Platers and Helpers International Union, Local #6, affiliatedwith the American Federation of Labor, as the exclusive representa-tive of its employees in the appropriate unit, the respondents haveengaged in and are engaging in unfair labor practices, within themeaning of Section 8 (5) of the Act.5.By discriminating against Carl McGath, Everett A. Manring,Willard E. Hart, John Nadelhoffer, Harry L. Zick, Joseph Kropid-lowski, and Louis K. Zdanowicz, in regard to their hire and tenureof employment and thereby discouraging membership in Metal Pol-ishers, Buffers, Platers and Helpers International Union, Local #6,affiliatedwith the American Federation of Labor, the respondentshave engaged in and are engaging in unfair labor practices, withinthe meaning of Section 8 (3) of the Act.6.By discharging Louis K. Zdanowicz because he gave testimonyunder the Act, the respondents have engaged in and are engagingin unfair labor practices, within the meaning of Section 8 (4) ofthe Act.7.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair labor prac-tices, within the meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondents, Bloomfield Manufacturing Company, a corporation, andSamuel Bloomfield, Harold Bloomfield, and Daniel Bloomfield, do-ing business as Bloomfield Mfg. Co., a partnership, Chicago, Illinois,and their officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Metal Polishers, Buffers,Platers and Helpers International Union, Local #6, affiliated withthe American Federation of Labor, as the exclusive representative BLOOMFIELDMANUFACTURING COMPANY107of the metal polishers, buffers, platers, and helpers employed by therespondents,excluding clerical, supervisory,and all other employees;(b)Discouraging membership in Metal Polishers,Buffers, PlatersandHelpers InternationalUnion, Local #6, affiliated with theAmerican Federation of Labor, or in any other labor organizationof their employees,by discharging or refusing to reinstate any oftheir employees or in any other manner discriminating in regardto their hire or tenure of employment or any term or condition oftheir employment;(c)Discharging or otherwise discriminating against any of itsemployees because he has given testimony under the National LaborRelations Act;(d) In any other manner interfering with, restraining,or coercingtheir employees in the exercise of their rights to self-organization,to form, join,or assist labor organizations,to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection,as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively withMetalPolishers,Buffers, Platers and Helpers International Union, Local #6, affil-iated with the American Federation of Labor, as the exclusive rep-resentative of the metal polishers,buffers, platers,and helpersemployed by the respondent,excluding clerical,supervisory,and allother employees,in respect to rates of pay, wages,hours of employ-ment, and other conditions of employment;(b)Offer to Carl McGath,Everett A.Manring, Willard E. Hart,John Nadelhoffer,Joseph Kropidlowski,and Louis K. Zdanowiczimmediate and full reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniority and otherrights and privileges,and restore to Harry L. Zick any seniorityrights and any other rights and privileges he may have lost by reasonof his discharge;(c)Make whole the employees named in the preceding paragraph,including Harry L. Zick, for any losses of pay they may have suf-fered by reason of their discharges,by payment to each of themrespectively of a sum of money equal to that which each normallywould haveearned aswages during the period from the date of hisdischargeto the date of the offer of reinstatement,less his net earn-ings," if any, during said period;deducting,however, from theamount otherwise due to each of them monies received by each of1e See footnote 14,supra. 108DECISIONSOF NATIONALLABOR RELATIONS BOARDthem during said period for work performed upon Federal, State,county, municipal, and other work-relief projects; and pay over theamount so deducted to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds for such work-relief projects;(d) Immediately post notices in conspicuous places in the re-spondents' plant at Chicago, Illinois, and maintain such notices fora period of at least sixty (60) consecutive days from the date ofposting, stating: (1) that the respondents will cease and desist asprovided in paragraphs 1 (a), (b), (c), and (d) of this Order; (2)that they will take the affirmative action set forth in paragraphs 2(a), (b), and (c) of this Order; and (3) that the respondents' em-ployees are free to become or remain members of Metal Polishers,Buffers, Platers and Helpers International Union, Local #6, affiliatedwith the American Federation of Labor, and that the respondents willnot discriminate against any employee because of membership oractivity in that organization;(e)Notify the Regional Director for the Thirteenth Region, inwriting within ten (10) days from the date of this Order what stepsthe respondents have taken to comply herewith.